Exhibit 10.1
FORM OF LETTER AGREEMENT
(LOGO) [y57905y5790502.gif]
May 9, 2008
Banco Santander, S.A.
Ciudad Grupo Santander
Avda. de Cantabria, s/n-28660
Boadilla del Monte
Madrid, Spain
Attention: Ignacio Benjumea
Gonzalo de Las Heras
Dear Messrs. Benjumea and de Las Heras,
     Reference is made to the Investment Agreement between Banco Santander, S.A.
(“Santander”) and Sovereign Bancorp, Inc. (“Sovereign” or the “Company” and
together with Santander, the “Parties”), dated as of October 24, 2005, as
amended on November 22, 2005 and May 31, 2006 (as so amended, the “Investment
Agreement”).
     Pursuant to the recommendations of Lehman Brothers, the financial advisor
to Sovereign’s Board of Directors (the “Board”) and the Capital Committee of the
Board, the Board, at a meeting held on May 7, 2008, approved by the unanimous
affirmative vote of the disinterested directors (namely all the directors other
than the directors appointed by Santander), a public offering of $1 billion of
Tier I qualifying equity securities. The Company acknowledges that Section 2.04
of the Investment Agreement grants Santander certain rights with respect to such
public offering and has requested that Santander waive certain of its rights in
respect to such public offering. The Parties acknowledge and agree that this
letter agreement (including, without limitation, any waiver set forth herein)
shall apply to such public offering only if it meets the terms set forth herein
(such public offering, the “Applicable Public Offering”), and shall in no event
apply to any other issuance or proposed issuance by the Company of any
securities, whether or not approved by the Board at its above-mentioned May 7,
2008 meeting or at any other time. The Parties acknowledge that some of the
final terms of the Applicable Public Offering will be established by prevailing
market conditions at the time of pricing. Notwithstanding the immediately
preceding sentence, the Parties acknowledge and agree that no offering will
constitute an Applicable Public Offering unless it meets the terms set forth
below:

 



--------------------------------------------------------------------------------



 



•   The gross proceeds of the Applicable Public Offering shall not be less than
$975 million or more than $1.25 billion, subject to increase in the event that
the underwriters or placement agents elect to exercise an over-allotment option,
which will be on customary market terms covering 15% of the aggregate amount of
the firm shares placed in the Applicable Public Offering (the “Gross Proceeds”).
The entire amount of the Gross Proceeds received by the Company in the
Applicable Public Offering shall qualify for Tier I capital treatment.   •   The
securities sold by the Company in the Applicable Public Offering are expected to
consist of such number of shares of common stock of the Company sufficient to
generate the Gross Proceeds (such shares of common stock sold in the Applicable
Public Offering are referred to herein as the “Common Portion”); provided,
however, that a portion of the Applicable Public Offering may consist of shares
of convertible preferred stock of the Company (such shares of convertible
preferred stock sold in the Applicable Public Offering are referred to herein as
the “Preferred Portion”), but the Preferred Portion will not be more then
$500 million. For the sake of clarity, no securities sold by the Company in the
Applicable Public Offering shall consist of any securities other than the Common
Portion and the Preferred Portion.   •   The price per share at which the Common
Portion is sold in the Applicable Public Offering shall be at a discount of
approximately no more than 15% to the closing price on the date immediately
preceding the date of pricing of the Applicable Public Offering.   •   The
annual dividend payable on the Preferred Portion (if any) sold in the Applicable
Public Offering shall be a non-cumulative dividend payable in cash in the range
of 6.5% to 7.5% and such Preferred Portion will be convertible into shares of
common stock of Company at a premium to market of 20% to 30%; provided, however,
that (1) if the dividend payable on the Preferred Portion is greater than 7.0%,
then the conversion premium on the Preferred Portion must be more than 25% and
(2) if the conversion premium on the Preferred Portion is less than 25% then the
dividend payable on the Preferred Portion must be no greater than 7%.   •   The
pricing of the Applicable Public Offering will be set on or before market open
on May 16, 2008.   •   The Applicable Public Offering shall be a public offering
effected through Lehman Brothers.

2



--------------------------------------------------------------------------------



 



     Solely with respect to the Applicable Public Offering, Santander hereby
agrees to waive its “Gross Up Rights” set forth in Section 2.04(a) of the
Investment Agreement and its notice right set forth in Section 2.04(b) of the
Investment Agreement.
     In consideration of these waivers, the Company agrees that a Santander
representative who is currently a member of the Board will have the right to
listen in on every update call from Lehman Brothers to the Company regarding the
status of the order book and the price indications from investors relating to
the Applicable Public Offering.
     The Parties acknowledge that, if the Applicable Public Offering is
consummated, as a result of the waiver of its “Gross Up Rights” set forth in
Section 2.04(a) of the Investment Agreement, Santander’s ownership interest in
the Company may decrease but that, pursuant to Section 2.03(a) of the Investment
Agreement, Santander has the right to increase its ownership interest the
Permitted Limit (as such term is defined in the Investment Agreement).
Accordingly, in consideration of the waivers set forth herein, the Company and
Santander further agree that, if the Applicable Public Offering is consummated,
Section 8.11(b) of the Investment Agreement shall automatically without any
further action be amended and restated to read in its entirety as follows:
“So long as Buyer and its Affiliates Beneficially Own at least 19.8% and not
more than 24.9% of the outstanding shares of Common Stock, the Company shall
continue to nominate and recommend for election two persons designated by Buyer
to serve as directors on the Board who shall be nominated to serve in the
respective class of their respective predecessors; provided that, upon any
increase in the size of the Board, the Board shall elect as directors to fill
such newly created vacancies persons designated by Buyer in sufficient number so
that the number of directors serving on the Board who have been designated by
Buyer shall in no event represent less than 20% or more than 25% of the total
number of directors, and the Company shall continue to nominate and recommend
for election such persons designated by Buyer. So long as Buyer and its
Affiliates Beneficially Own less than 19.8% but more than 10% of the outstanding
shares of Common Stock, the Company shall continue to nominate and recommend for
election one person designated by Buyer to serve as a director on the Board. If
Buyer and its Affiliates beneficially own more than 24.9% of the outstanding
shares of Common Stock and Buyer has not breached any of its obligations
hereunder, Buyer shall be entitled to Board representation proportional to its
ownership. Upon the death, disability, retirement, resignation or other removal
of a director designated by Buyer, the Board shall elect as a director to fill
the vacancy so created a person designated by Buyer to fill such vacancy. Solely
for purposes of calculating the number of shares of Common Stock Beneficially
Owned by Buyer and its Affiliates for purposes of determining the rights of
Buyer and the obligations of the Company under this Section 8.11(b), (i) shares
of Common Stock issued at any time after Closing, to any Person other than Buyer
or any of its Affiliates, shall be excluded from such calculations, unless Buyer
is entitled, pursuant to Section 2.04, to purchase additional securities of the
Company in connection with such issuance, and, in each such case, until Buyer

3



--------------------------------------------------------------------------------



 



shall have had the opportunity to exercise its rights to purchase such
additional securities pursuant to Section 2.04 and, in the event of such
exercise, shall have completed such purchase and (ii) until the day of the
regular 2009 Annual Meeting of Sovereign’s shareholders, the number of shares
issued by the Company in the Applicable Public Offering shall not be treated as
outstanding shares. For purposes of this Section 8.11(b) only, “Applicable
Public Offering” means the underwritten public offering by the Company meeting
the conditions specified in the letter agreement, dated May 8, 2008, between
Buyer and the Company.”
     In furtherance of the foregoing, the Company hereby withdraws the letter,
dated May 6, 2008, from Sovereign which was delivered to Santander on that date
pursuant to the Investment Agreement.
     The Parties acknowledge and agree that the terms set forth in this letter
agreement are part of a comprehensive compromise, each element of which is an
integral part of this letter agreement and, as such, such terms are
non-severable.
[remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



     Please acknowledge your agreement to the foregoing by returning a
countersigned of this letter agreement.

                  Sincerely,
 
                SOVEREIGN BANCORP, INC.
 
           
 
  By:        
 
  Name:  
 
Richard Toomey         Title: General Counsel

ACKNOWLEDGED AS OF THE DATE FIRST WRITTEN ABOVE:
BANCO SANTANDER, S.A.

         
 
       
By:
       
 
 
 
Name: Gonzalo de Las Heras    
 
  Title: Executive Vice President    

         
cc:
  Kirk Walters,    
 
      Chief Financial Officer    
 
  Thomas Janson    
 
  Douglas Tanner    
 
  Lee Meyerson    
 
  Franck Cicero    
 
  Diane Kerr    

[Signature Page to Letter Agreement]

